IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Robert Manchester,                       :
                          Petitioner     :
                                         :
               v.                        :          No. 14 C.D. 2022
                                         :
Lincare Holdings Inc. and                :
Liberty Insurance Company                :
(Workers’ Compensation Appeal            :
Board),                                  :
                         Respondents     :


PER CURIAM                             ORDER

               NOW, November 21, 2022, upon consideration of Petitioner’s

application for reargument, the application is denied.